DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-9, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al., US PGPub 2008/0296544 in view of Okawa et al., US PGPub 2015/0336335 and further in view of Goser et al., US PGPub 2017/0284503.

    PNG
    media_image1.png
    565
    493
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    212
    359
    media_image2.png
    Greyscale

Okawa et al. teaches a similar elevator belt structure, wherein the belt (see fig 8) includes an adhesive layer (51) applied to the base material layer (31), the adhesive layer (51) promoting adhesion between the base layer (31) and the coating layer (52).  It would have been obvious to provide the adhesive layer described by Okawa et al. to the system disclosed by Wesson et al. in order to promote adhesion between the base and coating layers and improve the overall belt durability.  Wesson et al. in view of Okawa et al. do not specify that coating layer is disposed on all sides of the belt.  

    PNG
    media_image3.png
    327
    450
    media_image3.png
    Greyscale

Goser et al. teaches a similar belt system including a coating layer (19) surrounding all exterior surfaces of the belt.  It would have been obvious to provide the surrounding coating layer described by Goser et al. to the system disclosed by Wesson et al. in view of Okawa et al. in order to improve the fire resistance of the belt by protecting all exterior surfaces.  
Wesson et al. in view of Okawa et al. in view of Goser et al. do not specify that the fluoroelastomer material has a Shore D hardness in a range of 39 to 75 and a stress at breakage of at least 32 Megapascals.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to create a belt with the specified shore hardness and breakage stress since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated construct a belt with the specified characteristics in order to optimize the resistance to damage and belt strength for a specific elevator application and extend the belt service life.  
Regarding claims 2 and 8, Wesson et al. in view of Okawa et al. in view of Goser et al. discloses the belt of claims 1 and 7, but does not disclosed the specified ratio of coating layer thickness to base material layer thickness.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ the specified ratio of coating layer thickness to base material layer 
Regarding claims 3 and 9, Wesson et al. in view of Okawa et al. in view of Goser et al. discloses the belt of claims 1 and 7, wherein the base material layer is formed from a material selected from the group of polyurethanes, polyesters, ethylene propylene diene elastomer, chloroprene, chlorosulfonyl polyethylene, ethylene vinyl acetate, polyamide, polypropylene, butyl rubber, acrylonitrile butadiene rubber, styrene butadiene rubber, acrylic elastomer, fluoroelastomer, silicone elastomer, polyolefin elastomer, styrene block and diene elastomer, natural rubber, or combinations thereof (see [0037]).
Regarding claims 5 and 11, Wesson et al. in view of Okawa et al. in view of Goser et al. discloses the belt of claims 1 and 7, but does not specify that the the fluoroelastomer material is an ethylene chlorotrifluoroethylene.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ ethylene chlorotrifluoroethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ ethylene chlorotrifluoroethylene in order to improve the strength and fire resistance properties of the belt.    

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al. in view of Okawa et al. in view of Goser et al. in view of Breite et al., US PGPub 2015/0307321.


    PNG
    media_image4.png
    264
    535
    media_image4.png
    Greyscale

Breite et al. teaches a similar elevator hoisting member wherein a tension member (1320) of the plurality of tension members is formed from a plurality of fibers (1304) suspended in a matrix material (1306).  It would have been obvious to provide the matrix suspended fibers described by Breite et al. to the system disclosed by Wesson et al. in view of Okawa et al. in view of Goser et al.  in order to improve the strength to weight ratio of the belt.  

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.  On page 6 of the Remarks, Applicant argues that Wesson does not disclose that the coating layer is configured to improve fire performance of the belt.  Examiner respectfully disagrees.  Wesson employs a fluoropolymer coating layer (38).  Fluoropolymer coatings have excellent fire resistant properties and therefore are configured to improve fire performance of the belt.  Applicant’s argument is therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654